Exhibit 10.6
GENERAL MILLS, INC.
2005 STOCK COMPENSATION PLAN

1.   PURPOSE OF THE PLAN       The purpose of the General Mills, Inc. 2005 Stock
Compensation Plan (the “Plan”) is to attract and retain able individuals by
rewarding employees of General Mills, Inc., its subsidiaries and affiliates
(defined as entities in which General Mills, Inc. has a significant equity or
other interest) (collectively, the “Company”) and to align the interests of
employees with those of the stockholders of the Company.   2.   EFFECTIVE DATE
AND DURATION OF PLAN       This Plan shall become effective as of September 26,
2005, subject to the approval of the stockholders of the Company at the Annual
Meeting on September 26, 2005. Awards may be made under the Plan until
December 31, 2007.   3.   ELIGIBLE PERSONS       Only persons who are employees
of the Company shall be eligible to receive grants of Stock Options, Restricted
Stock or Restricted Stock Units (each defined below) and become “Participants”
under the Plan. The Compensation Committee of the Company’s Board of Directors
(the “Committee”) shall exercise the discretionary power to determine from time
to time the employees of the Company who are eligible to participate in this
Plan.   4.   AWARD TYPES

  (a)   Stock Option Awards. Under this Plan, the Committee may award
Participants options (“Stock Options”) to purchase common stock of the Company
($.10 par value) (“Common Stock”). The grant of a Stock Option entitles the
Participant to purchase a fixed number of shares of Common Stock at an “Exercise
Price” established by the Committee.     (b)   Stock Option Exercise Price. The
Exercise Price for each share of Common Stock issuable under a Stock Option
shall not be less than 100% of the Fair Market Value of the Common Stock on the
date of grant, and may exceed the Fair Market Value on the grant date, at the
Committee’s discretion. “Fair Market Value” shall equal the closing price of the
Common Stock on the New York Stock Exchange on the applicable date.     (c)  
Restricted Stock Awards. The Committee may also grant Participants shares of
Common Stock or the right to receive shares of Common Stock subject to certain
restrictions (“Restricted Stock” or “Restricted Stock Units”) (Stock Options,
Restricted Stock and Restricted Stock Units are sometimes referred to as
“Awards”).

5.   COMMON STOCK SUBJECT TO THE PLAN

  (a)   Maximum Shares Available for Delivery. Subject to Section 5(c), the
maximum number of shares of Common Stock available for issuance to Participants
under the Plan shall be 15,000,000. The Company will repurchase a number of
shares of Common Stock at least equal to the number of shares of Common Stock
issued under this Plan.         In addition, any Common Stock covered by a Stock
Option granted under the Plan which is forfeited prior to the end of the vesting
period shall be deemed not to be delivered for purposes of determining the
maximum number of shares of Common Stock available for grants under the Plan. If
(i) any Stock Option that is exercised through the delivery of Common Stock in
satisfaction of the exercise price, and (ii) withholding tax requirements
arising upon exercise of any Stock Option are satisfied through the withholding
of Common Stock otherwise deliverable in connection with such exercise, the full
number of shares of Common Stock underlying any such Stock Option that is
exercised shall count against the maximum number of shares available for grants
under the Plan.

-1-



--------------------------------------------------------------------------------



 



      Upon forfeiture or termination of Restricted Stock or Restricted Stock
Units prior to vesting, the shares of Common Stock subject thereto shall again
be available for Awards under the Plan.

  (b)   Individual Share Limits. The number of shares of Common Stock subject to
Stock Options or available for Restricted Stock or Restricted Stock Unit Awards
granted under the Plan to any single Participant over the duration of the Plan
shall not exceed 10% of the original number of shares available under the Plan.
    (c)   Adjustments for Corporate Transactions. If a corporate transaction has
occurred affecting the Common Stock such that an adjustment to outstanding
awards is required to preserve (or prevent enlargement of) the benefits or
potential benefits intended at the time of grant, then in such manner as the
Committee deems equitable, an appropriate adjustment shall be made to (i) the
number and kind of shares which may be awarded under the Plan; (ii) the number
and kind of shares subject to outstanding awards; (iii) the number of shares
credited to an account; and, if applicable, (iv) the exercise price of
outstanding Options; provided that the number of shares of Common Stock subject
to any Option denominated in Common Stock shall always be a whole number. For
this purpose a corporate transaction includes, but is not limited to, any
dividend or other distribution (whether in the form of cash, Common Stock,
securities of a subsidiary of the Company, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company, or other similar
corporate transactions. Notwithstanding anything in this paragraph to the
contrary, an adjustment to an Option under this paragraph shall be made in a
manner that will not result in a new grant of an Option under Code Section 409A.
    (d)   Limits on Distribution. Distribution of shares of Common Stock or
other amounts under the Plan shall be subject to the following:

  (i)   The total number of shares of Common Stock that shall be available for
Restricted Stock and Restricted Stock Unit Awards under the Plan shall be
limited to 25% of the total shares authorized for Awards hereunder.     (ii)  
Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Common Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933), and the applicable requirements of
any securities exchange or similar entity.     (iii)   To the extent that the
Plan provides for issuance of stock certificates to reflect the issuance of
shares of Common Stock or Restricted Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.

  (e)   Stock Deposit Requirements and other Restrictions. The Committee, in its
discretion, may require as a condition to the grant of Awards, the deposit of
Common Stock owned by the Participant receiving such grant, and the forfeiture
of such grants, if such deposit is not made or maintained during the required
holding period. Such shares of deposited Common Stock may not be otherwise sold
or disposed of during the applicable holding period or restricted period. The
Committee may also determine whether any shares issued upon exercise of a Stock
Option shall be restricted in any manner.

6.   STOCK OPTION TERM AND TYPE

  (a)   General. Stock Options granted under the Plan shall be Non-Qualified
Stock Options governed by Section 83 of the Internal Revenue Code of 1986, as
amended (the “Code”). The term of any Stock Option granted under the Plan shall
be determined by the Committee, provided that the term of a Stock Option shall
not exceed 10 years and one month.     (b)   No Reload Rights. Stock Options
granted under this Plan shall not contain any provision entitling the optionee
to the automatic grant of additional options in connection with any exercise of
the original option.     (c)   No Repricing. Subject to Section 5(c),
outstanding Stock Options granted under this Plan shall under no circumstances
be repriced.

7.   GRANT, EXERCISE AND VESTING OF STOCK OPTIONS

-2-



--------------------------------------------------------------------------------



 



  (a)   Grant. Subject to the limits otherwise imposed by the terms of this
Plan, the Committee has discretionary authority to determine the size of a Stock
Option grant, which may be tied to meeting performance-based requirements.    
(b)   Exercise. Except as provided in Sections 11 and 12 (Change of Control and
Termination of Employment), each Stock Option may be exercised only in
accordance with the terms and conditions of the Stock Option grant and during
the periods as may be established by the Committee. A Participant exercising a
Stock Option shall give notice to the Company of such exercise and of the number
of shares elected to be purchased prior to 4:30 P.M. CST/CDT on the day of
exercise, which must be a business day at the executive offices of the Company.
    (c)   Vesting. Stock Options shall not be exercisable unless vested. Subject
to Sections 11 and 12 Stock Options shall be fully vested only after four years
of the Participant’s continued employment with the Company following the date of
the Stock Option grant.     (d)   Payment. The Exercise Price shall be paid to
the Company at the time of such exercise, subject to any applicable rule or
regulation adopted by the Committee:

  (i)   in cash (including check, draft, money order or wire transfer made
payable to the order of the Company);     (ii)   through the tender of shares of
Common Stock owned by the Participant (by either actual delivery or
attestation); or     (iii)   by a combination of (i) and (ii) above.

For determining the amount of the payment, Common Stock delivered pursuant to
(ii) or (iii) shall have a value equal to the Fair Market Value of the Common
Stock on the date of exercise.

8.   RESTRICTED STOCK AND RESTRICTED STOCK UNITS       Restricted Stock and
Restricted Stock Units may be awarded on either a discretionary or
performance-based method.

  (a)   Discretionary Awards. With respect to discretionary Awards of Restricted
Stock and Restricted Stock Units, the Committee shall

  (i)   Select Participants to whom Awards will be made;     (ii)   Determine
the number of shares of Restricted Stock or the number of Restricted Stock Units
to be awarded to a Participant;     (iii)   Determine the length of the
restricted period, which shall be no less than four years;     (iv)   Determine
the purchase price, if any, to be paid by the Participant for Restricted Stock
or Restricted Stock Units; and     (v)   Determine any restrictions other than
those set forth in this Section 8.

  (b)   Performance-Based Awards. With respect to Awards of performance-based
Restricted Stock and Restricted Stock Units, the intent is to grant such Awards
so as to satisfy the requirements for “qualified performance-based compensation”
under Internal Revenue Code section 162(m). Performance-based Awards are subject
to the following:

  (i)   The Committee has exclusive authority to determine which Participants
may be awarded performance-based Restricted Stock and Restricted Stock Units.  
  (ii)   In order for any Participant to be awarded Restricted Stock or
Restricted Stock Units for a Performance Period (defined below), the net
earnings from continuing operations excluding items identified and disclosed by
the Company as non-recurring or special costs and after taxes (“Net Earnings”)
of the Company for such Performance Period must be greater than zero.     (iii)
  At the end of the Performance Period, if the Committee determines that the
requirement of Section 8(b)(ii) has been met, each Participant eligible for a
performance-based Award shall be deemed to have earned an Award equal in value
to the Maximum Amount, or such lesser amount as the

-3-



--------------------------------------------------------------------------------



 



      Committee shall determine in its discretion to be appropriate. The
Committee may base this determination of grant size on performance-based
criteria and in no case shall this have the effect of increasing an Award
payable to another Participant. For purposes of computing the value of Awards,
each Restricted Stock or Restricted Stock Unit shall be deemed to have a value
equivalent to the Fair Market Value of one share of Common Stock on the date the
Award is granted.

  (iv)   In addition to the limitation on the number of shares of Common Stock
available for Awards under section 5(b) hereof, in no event shall the total
value of the performance-based Restricted Stock or Restricted Stock Unit Award
granted to any Participant for any one Performance Period exceed 0.5% of the
Company’s Net Earnings for that Performance Period (such amount is the “Maximum
Amount”).     (v)   The Committee shall determine the length of the restricted
period which, subject to Sections 11 and 12, shall be no less than four years.  
  (vi)   “Performance Period” means a fiscal year of the Company, or such other
period as the Committee may from time to time establish.

Subject to the restrictions set forth in this Section 8, each Participant who
receives Restricted Stock shall have all rights as a stockholder with respect to
such shares, including the right to vote the shares and receive dividends and
other distributions.
Each Participant who receives Restricted Stock Units shall be eligible to
receive, at the expiration of the applicable restricted period, one share of
Common Stock for each Restricted Stock Unit awarded, and the Company shall issue
to each such Participant that number of shares of Common Stock. Participants who
receive Restricted Stock Units shall have no rights as stockholders with respect
to such Restricted Stock Units until such time as share certificates for Common
Stock are issued to the Participants; provided, however, that quarterly during
the applicable restricted period for all Restricted Stock Units awarded
hereunder, the Company shall pay to each such Participant an amount equal to the
sum of all dividends and other distributions paid by the Company during the
prior quarter on that equivalent number of shares of Common Stock.
The Committee may in its discretion permit a Participant to defer receipt of any
Common Stock issuable upon the lapse of any restriction of Restricted Stock or
Restricted Stock Units, subject to such rules and procedures as it may
establish. In particular, the Committee shall establish rules relating to such
deferrals intended to comply with the requirements of Internal Revenue Code
§409A, including without limitation, the time when a deferral election can be
made, the period of the deferral, and the events that would result in payment of
the deferred amount.

9.   TRANSFERABILITY OF AWARDS       Except as otherwise provided by rules of
the Committee, no Stock Options shall be transferable by a Participant otherwise
than (i) by the Participant’s last will and testament or (ii) by the applicable
laws of descent and distribution, and such Stock Options shall be exercised
during the Participant’s lifetime only by the Participant or his or her guardian
or legal representative. Except as otherwise provided in Section 8, no shares of
Restricted Stock and no Restricted Stock Units shall be sold, exchanged,
transferred, pledged or otherwise disposed of during the restricted period.  
10.   TAXES       Whenever the Company issues Common Stock under the Plan, the
Company may require the recipient to remit to the Company an amount sufficient
to satisfy any Federal, state or local tax withholding requirements prior to the
delivery of such Common Stock, or the Company may in its discretion withhold
from the shares to be delivered shares sufficient to satisfy all or a portion of
such tax withholding requirements.   11.   CHANGE OF CONTROL       Each
outstanding Stock Option shall become immediately and fully exercisable for a
period of one (1) year following the date of the following occurrences, each
constituting a “Change of Control”:

  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the 1934 Act), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
voting securities of the Company where such acquisition causes such Person to
own 20%

-4-



--------------------------------------------------------------------------------



 



      or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not be deemed
to result in a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction that complies with clauses (i), (ii) and (iii) of
subsection (c) below; and provided, further, that if any Person’s beneficial
ownership of the Outstanding Voting Securities reaches or exceeds 20% as a
result of a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own 20% or more of the Outstanding Voting Securities; or

  (b)   Individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or     (c)   The approval by the shareholders of the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Voting
Securities, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or     (d)   Approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company.

After such one (1) year period the normal Stock Option exercise provisions of
the Plan shall govern. Notwithstanding any other provision of the Plan, but
subject to Section 6, in the event a Participant’s employment with the Company
is terminated within two (2) years of any of the events specified in (a), (b),
(c) or (d), all outstanding Stock Options of such Participant at that date of
termination shall be exercisable for a period of six (6) months beginning on the
date of termination.
With respect to Stock Option grants outstanding as of the date of any such
Change of Control which require the deposit of owned Common Stock as a condition
to obtaining rights, the deposit requirement shall be terminated as of the date
of the Change of Control.
In the event of a Change of Control, a Participant shall fully vest in all
shares of Restricted Stock and Restricted Stock Units, effective as of the date
of such Change of Control. If the Change of Control constitutes a “change in
control” event as described in IRS regulations or other guidance under Code
section 409A(a)(2)(A)(v), Participants’ Restricted Stock Units shall be settled
upon the Change of Control. If the Change of Control does

-5-



--------------------------------------------------------------------------------



 



not constitute a “change in control” event as described in IRS regulations or
other guidance under Code section 409A(a)(2)(A)(v), Restricted Stock Units that
are not Section 409A Restricted Stock Units and on which a deferral election was
not made shall be settled upon the Change of Control. However, the Section 409A
Restricted Stock Units, or Restricted Stock Units for which a proper deferral
election was made, shall be settled on the date the original restriction period
would have closed, or the date elected pursuant to the proper deferral election,
as applicable.

12.   TERMINATION OF EMPLOYMENT

  (a)   Resignation or Termination for Cause. If the Participant’s employment by
the Company is terminated by either

  (i)   the voluntary resignation of the Participant, or     (ii)   a Company
discharge due to Participant’s illegal activities, poor work performance,
misconduct or violation of the Company’s Code of Conduct, policies or practices,

then Participant’s Stock Options shall terminate three months after such
termination (but in no event beyond the original full term of the Stock Options)
and no Stock Options shall become exercisable after such termination, and all
shares of Restricted Stock and Restricted Stock Units which are subject to
restriction and not vested on the date of termination shall be forfeited.

  (b)   Other Termination. If the Participant’s employment by the Company
terminates for any reason other than specified in Sections 11, 12 (a), (c),
(d) or (e), the following rules shall apply:

  (i)   In the event that, at the time of such termination, the sum of the
Participant’s age and service with the Company equals or exceeds 70, the
Participant’s outstanding Stock Options shall continue to become exercisable
according to the schedule established at the time of grant unless otherwise
provided in the applicable Award agreement, and all shares of Restricted Stock
and Restricted Stock Units shall fully vest and be paid (or deferred, as
appropriate) immediately. Stock Options shall remain exercisable for the
remaining full term of such Stock Options.     (ii)   In the event that, at the
time of such termination, the sum of Participant’s age and service with the
Company is less than 70, Participant’s outstanding unexercisable Stock Options
and unvested Restricted Stock and Restricted Stock Units shall become
exercisable or vest, as the case may be, and be paid (or deferred, as
appropriate) immediately as of the date of termination, in a pro-rata amount
based on the full months of employment completed during the full vesting period
from the date of grant to the date of termination with such newly-vested Stock
Options and Stock Options exercisable on the date of termination remaining
exercisable for the lesser of one year from the date of termination and the
original full term of the Stock Option. All other Stock Options, shares of
Restricted Stock and Restricted Stock Units shall be forfeited as of the date of
termination. Provided, however, that if the Participant is an executive officer
of the Company, the Participant’s outstanding Stock Options which, as of the
date of termination are not yet exercisable, shall become exercisable effective
as of the date of such termination and, with all outstanding Stock Options
already exercisable on the date of termination, shall remain exercisable for the
lesser of one year following the date of termination and the original full term
of the Stock Option, and all shares of Restricted Stock and Restricted Stock
Units shall fully vest as of the date of termination and be paid (or deferred,
as appropriate) immediately.

Notwithstanding the foregoing, any Section 409A Restricted Stock Units that vest
under this Section 12(b) shall be paid on the Participant’s separation from
service (within the meaning of Code section 409A), or in the case of a
Participant who is a specified employee (within the meaning of Code section
409A) shall be paid on the first day of the seventh month following the month of
separation from service.

  (c)   Death. If a Participant dies while employed by the Company, any Stock
Option previously granted under this Plan shall fully vest and become
exercisable upon death and may be exercised by the person designated in such
Participant’s last will and testament or, in the absence of such designation, by
the Participant’s estate.         With respect to Stock Options which require
the deposit of owned Common Stock as a condition to obtaining exercise rights,
in the event a Participant dies while employed by the Company, such Stock

-6-



--------------------------------------------------------------------------------



 



      Options may be exercised as provided in the first paragraph of this
Section 12(c) and any deposit requirement shall be terminated.         A
Participant who dies while employed by the Company during any applicable
restricted period, shall fully vest in such shares of Restricted Stock or
Restricted Stock Units, effective as of the date of death.

  (d)   Retirement. The Committee shall determine, at the time of grant, the
treatment of the Stock Options, Restricted Stock and Restricted Stock Units upon
the retirement of the Participant. Unless other terms are specified in the
original Grant, if the termination of employment is due to a Participant’s
retirement on or after age 55, the Participant may exercise a Stock Option,
subject to the original terms and conditions of the Stock Option and shall fully
vest in and be paid or have deferred all shares of Restricted Stock or
Restricted Stock Units effective as of the date of retirement (unless any such
Award specifically provides otherwise). However, the Restricted Stock Units
without a proper deferral election that vest under this Section 12(d) shall be
payable on the Participant’s separation from service (within the meaning of Code
section 409A) or in the case of a Participant who is a specified employee
(within the meaning of Code section 409A) shall be paid on the first day of the
seventh month following the month of separation from service.         A
Restricted Stock Unit that could vest upon retirement under this Section 12(d)
at any time within the Award’s restricted period shall be referred to as a
“Section 409A Restricted Stock Unit.”     (e)   Spin-offs. If the termination of
employment is due to the cessation, transfer, or spin-off of a complete line of
business of the Company, the Committee, in its sole discretion, shall determine
the treatment of all outstanding Awards under the Plan. Such treatment shall be
consistent with Code section 409A, and in particular will take into account
whether a separation from service has occurred within the meaning of section
409A.

13.   ADMINISTRATION OF THE PLAN

  (a)   Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 13.     (b)   Selection of Committee. The Committee shall be
selected by the Board, and shall consist of two or more members of the Board.  
  (c)   Powers of Committee. The authority to manage and control the operations
and administration of the Plan shall be vested in the Committee, subject to the
following:

  (i)   Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the eligible Company employees
those persons who shall receive Awards, to determine the time or times of
receipt, to determine the types of Awards and the number of shares covered by
the Awards, to establish the terms, conditions, performance criteria,
restrictions, and other provisions of such Awards, and (subject to the
restrictions imposed by Section 14) to cancel or suspend Awards. In making such
determinations, the Committee may take into account the nature of services
rendered by the individual, the individual’s present and potential contribution
to the Company’s success and such other factors as the Committee deems relevant.
    (ii)   The Committee will have the authority and discretion to establish
terms and conditions of Awards as the Committee determines to be necessary or
appropriate to conform to applicable requirements or practices of jurisdictions
outside of the United States.     (iii)   The Committee will have the authority
and discretion to interpret the Plan, to establish, amend, and rescind any rules
and regulations relating to the Plan, to determine the terms and provisions of
any agreements made pursuant to the Plan, and to make all other determinations
that may be necessary or advisable for the administration of the Plan.     (iv)
  Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding.     (v)   The Plan shall at all times be
managed and operated in accordance with applicable laws.

  (d)   Delegation by Committee. Except to the extent prohibited by applicable
law or the applicable rules of a stock exchange, the Committee may allocate all
or any portion of its responsibilities and powers to any one

-7-



--------------------------------------------------------------------------------



 



      or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time.

  (e)   Code section 409A. To the extent that such requirements are applicable,
this Plan is intended to comply with the requirements of section 409A of the
Internal Revenue Code of 1986 and shall be interpreted and administered in
accordance with that intent. If any provision of the Plan would otherwise
conflict with or frustrate this intent, that provision will be interpreted and
deemed amended so as to avoid the conflict. Further, for purposes of the
limitations on nonqualified deferred compensation under section 409A, each
payment of compensation under this Plan shall be treated as a separate payment
of compensation for purposes of applying the section 409A deferral election
rules and the exclusion from section 409A for certain short-term deferral
amounts.

14.   AMENDMENTS OF THE PLAN       The Committee may from time to time
prescribe, amend and rescind rules and regulations relating to the Plan. Subject
to the approval of the Board of Directors, where required, the Committee may at
any time terminate, amend, or suspend the operation of the Plan, provided that
no action shall be taken by the Board of Directors or the Committee without the
approval of the stockholders which would

  (a)   except as provided in Section 5(c), materially increase the number of
shares which may be issued under the Plan;     (b)   permit granting of Stock
Options at less than Fair Market Value;     (c)   except as provided in
Section 5(c), permit the repricing of outstanding Stock Options; or     (d)  
amend the maximum shares set forth in Section 5(b) which may be granted to any
single Participant.

No termination, modification, suspension, or amendment of the Plan shall alter
or impair the rights of any Participant pursuant to an outstanding Award without
the consent of the Participant. There is no obligation for uniformity of
treatment of Participants under the Plan.

15.   FOREIGN JURISDICTIONS       The Committee may adopt, amend, and terminate
such arrangements, not inconsistent with the intent of the Plan, as it may deem
necessary or desirable to make available tax or other benefits of the laws of
any foreign jurisdiction, to employees of the Company who are subject to such
laws and who receive Awards under the Plan.

16.   NON-ALIENATION OF RIGHTS AND BENEFITS       Subject to Section 9, no right
or benefit under the Plan shall be subject to alienation, sale, assignment,
pledge, or encumbrance and any attempt to do so shall be void. No right or
benefit under the Plan shall be subject to the debts, contacts, liabilities or
torts of the person entitled to such rights or benefits.

17.   LIMITATION OF LIABILITY OR OBLIGATION OF THE COMPANY       Nothing in the
Plan shall be construed

  (a)   to give any employee of the Company any right to be granted any Award
other than at the sole discretion of the Committee;     (b)   to give any
Participant any rights whatsoever with respect to shares of Common Stock except
as specifically provided in the Plan;     (c)   to limit in any way the right of
the Company or any Subsidiary to terminate, change or modify, with or without
cause, the employment of any Participant at any time; or     (d)   to be
evidence of any agreement or understanding, express or implied, that the Company
or any Subsidiary will employ any Participant in any particular position at any
particular rate of compensation or for any particular period of time.

Payments and other benefits received by a Participant under an Award shall not
be deemed part of a Participant’s regular, recurring compensation for purposes
of any termination, indemnity or severance pay laws and shall not be included
in, nor have any effect on, the determination of benefits under any other
employee

-8-



--------------------------------------------------------------------------------



 



benefit plan, contract or similar arrangement provided by the Company or any
Subsidiary, unless expressly so provided by such other plan, contract or
arrangement.

18.   NO LOANS       The Company shall not lend money to any Participant to
finance a transaction under this Plan.

19.   NOTICES       All notices to the Company regarding the Plan shall be in
writing, effective as of actual receipt by the Company, and shall be sent to:

Attention: Corporate Compensation
General Mills, Inc.
Number One General Mills Boulevard
Minneapolis, MN 55426

20.   RECOGNITION AWARDS       Up to 10,000 shares of Common Stock may be
awarded as Recognition Awards in any calendar year during the duration of the
Plan. A Company officer may identify employees of the Company who have made
special contributions to the business and/or performance of the Company and
request that the Corporate Secretary deliver Recognition Awards to such
Participants in recognition of such contributions. Each year, the Committee
shall review the grants of Recognition Awards made in the prior year.
Recognition Award shares may be fully vested upon grant or subject to such
vesting conditions as the Committee may authorize.

-9-